Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00885-CR

                             Victor Perez PRADO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

         From the 216th Judicial District Court, Gillespie County, Texas
                             Trial Court No. 5355
                Honorable N. Keith Williams, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED July 22, 2015.


                                        _________________________________
                                        Rebeca C. Martinez, Justice